DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Amendment
Applicant’s submission of a response was received on 26 August 2021. Presently, claims 1, 3, and 4 are pending.

Response to Arguments
With regard to the 103 rejection of claims 1, 3, and 4 over Japanese Patent Publication No. S57-206800 ("Funakoshi"), Japanese Patent Publication No. H06-257590 ("Sakaeno"), and Japanese Patent Publication No. H09-791921 ("Nishida"):
Applicant argues that Funakoshi fails to disclose “the inlet guide vane… has a same vane shape as a part of the return vane from a rear edge of the return vane to a center of the return vane” because, as shown in Funakoshi Fig 4, the “same shape portion” extends forward of the center. This argument is not persuasive.
As shown in Fig 4, Funakoshi’s vane has the same shape at the trailing edge region and the same shape at the center region. The fact that, as shown in Fig 4, the vane also has the same shape in the mid-forward region does not disqualify the vane from meeting the limitation. The claim limitation requires a same shape from the trailing edge to the center, but does not prohibit or exclude a same shape in other portions of the vane.
Further, Applicant’ arguments are directed to Funakoshi in an unmodified form. However, the rejection is a 103, and Funakoshi has been modified as described in the Non-Final Rejection dated 28 May 2021 at ¶18. The modification statement states “It would have been obvious … to have modified the compressor of Funakoshi to have optimized the radius Da of the inner end of the partition wall, which is coincident with the connection of the intermediate suction channel and coincident with the radius of the leading edge of the inlet guide vane portion of vane 9, to be at the radial center of the return vanes to adapt the compressor for a large intermediate suction flow.” This raises a question as to what, specifically dimension Da, shown in Funakoshi Fig 4, represents. partition wall, which is coincident with the inlet portion of vane 9. Fig 3 does not specify what Da is. The text specifies that Da is “the dimension from the axial center of the inlet end 9 of the * into which the flow rate Qa flows is represented as Da” (p.10 ¶1 of document placed in the file 17 September 2019). Thus, the text describes Da as the distance to the leading edge of the inlet portion of the vane 9. Thus, Funakoshi specifies Da as both a dimension of the inlet portion of vane 9 (in the text) and a distance to the partition wall (in Fig 4), which is shown as coincident with the leading edge of the inlet portion of vane 9. Thus, the Examiner’s position that these are coincident and modified together is supported by Funakoshi. Takahashi Figs 10 and 12 and Sakaeno Fig 2 show the same arrangement where the leading edge of the inlet portion of the vane is coincident with a partition wall.
Thus, the modification statement modifies both the inlet portion of the return vane and the partition wall to be at a center of the vane, and this is supported by the prior art, including Funakoshi individually and all relied upon references taken together. This modification will provide that the inlet vane has a same shape as the return vane only from the center to the rear edge, because the mid-forward portion has been removed.

Claim Interpretation
No claim limitations are interpreted under 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Funakoshi (JP S57-206800, with reference to the 11 page document placed in the file on 17 September 2019, the translation being on p.6-11 of the document) in view of Sakaeno (JP 06-257590) and Nishida (JP H09-79192).
Regarding claim 1, Funakoshi discloses:
A centrifugal compressor (claim 1 on p.6) comprising:
an impeller (3a, see Fig 3) configured to be rotated about a main shaft (2);
a return channel (8) including a return vane (9) for guiding a main stream of a fluid (Qi) to be compressed by the impeller from an outer side of the main shaft in a radial direction toward an inner side in the radial direction with respect to the impeller;
a plurality of stages of compressor units (3b, 3c, 3d, 3e, see Fig 1) connected to a downstream side of the return channel and including a first bent channel (8 at inner U-shaped bend immediately upstream of 3b)  for changing a direction of the main stream to a direction along the main shaft; and
an intermediate suction channel (6) connected to the return channel in at least one of the plurality of stages of compressor units to merge a suctioned fluid (Qa) to the main stream, wherein the intermediate suction channel includes a chamber (10) …through which the suctioned fluid suctioned from a suction port for suctioning the fluid passes, includes an inlet guide vane (portion of 9 to the  for guiding the fluid suctioned from the suction port and passing through the chamber to the impeller, and includes a partitioning wall (11 together with casing portion between outer U-bend in 8 and chamber 10) by which the intermediate suction channel is partitioned from the return channel, a thickness of the partitioning wall in the direction along the main shaft is thinner from the outer side in the radial direction toward the inner side in the radial direction (see Fig 3, casing portion is wider as it follows the outer U-bend, 11 tapers at least because it is rounded at its inner tip), in a sectional view along the main shaft, the inlet guide vane is integrated with the return vane in the connected return channel (as shown in Figs 3-5, 9 is a single vane for both Qi and Qa) and has a same vane shape as a part of the return vane from a rear edge of the return vane to a center of the return vane (see Fig 4), the partitioning wall (11) is not interposed between the inlet guide vane and the return vane (see cutaway portion of vane 9 in Figs 3-5, especially second leading edge 9b in Fig 5), and …a side wall on the inner side of the chamber in the radial direction (Point C in annotated Fig 3) is positioned more on the outer side in the radial direction than a front edge of the inlet guide vane.
Funakoshi does not disclose:
[the chamber] has a scroll shape in a view from an axial direction of the main shaft and
a radial inner end of the partitioning wall of the intermediate suction channel is positioned at a center of the return vanes in the radial direction, and the intermediate suction channel is connected to the return channel at the center of the return vanes.
Funakoshi teaches:
“When a flow rate Qi is almost unchanged and a flow rate of a flow rate Qa is large, a dimension Da [(see Fig 3, radial distance to tip of partition wall 11)] is configured to be smaller than a dimension Di [(see Fig 3, radial distance to outer end of return vane 9)]” (p.10 ¶2).
Sakaeno teaches:
the partition wall must not extend too far inward because mixing the fluid immediately upstream of the next stage impeller causes a non-uniform inlet to the impeller, which causes losses (p.1: ¶1 of Problem, bottom of ¶: “On the other hand, if the structure is such that mixing is performed immediately before the impeller of the next stage, the inlet speed distribution of the impeller of the next stage is biased, which causes a new loss, and is a point to be improved.”)
OPTIMIZATION
Funakoshi teaches that the radial position of the inner end of the partition wall is a result effective variable, which should be adjusted inward for large intermediate suction flow. Sakaeno teaches that the radial position of the inner end of the partition wall should not be too far inward because it will provide a non-uniform inlet flow to the impeller.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compressor of Funakoshi to have optimized the radius Da of the inner end of the partition wall, which is coincident 

    PNG
    media_image1.png
    326
    291
    media_image1.png
    Greyscale

Nishida teaches:
In general, multi-stage centrifugal compressors with an intermediate suction comprise suction nozzle, a scroll, and an annular nozzle ([0002]). The scroll functions as a collector for the suction gas that supplies the gas to an annular nozzle. Nishida teaches that the scroll is conventional in the prior art, and also shows an example in Fig 1.
Funakoshi shows a cross-section of a chamber 10. It is not explicitly clear whether Funakoshi has a tangential inlet, which would correspond to a scroll chamber, or whether Funakoshi has a radial inlet, which is also known in the art.

In this case, Funakoshi teaches all elements, except the scroll chamber. Nishida teaches the scroll chamber, as well as teaching that a scroll chamber is well known in centrifugal compressors for receiving flow from an intermediate suction and providing it to an annular nozzle. Since the scroll chamber is already specifically adapted for receiving intermediate suction gas in a multi-stage centrifugal compressor, it is reasonable to conclude that using the scroll of Nishida in the compressor of Funakoshi would not change the function of the scroll or other claimed elements. The combination is expected to achieve predictable results because both references deal with intermediate suction inlets on multi-stage compressors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the compressor of Funakoshi by including the scroll chamber taught by Nishida because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 3, the compressor of Funakoshi as optimized by the teachings of Sakaeno and modified by the scroll of Nishida teaches:
the radial inner end of the partitioning wall (Funakoshi 11 at Da) is disposed between a second bent channel (outer U bend in 8) that is an inlet portion of the return channel and the first bent channel (inner U-bend in 8).
Regarding claim 4, the compressor of Funakoshi as optimized by the teachings of Sakaeno and modified by the scroll of Nishida teaches:
the chamber (Funakoshi 10) of the intermediate suction channel fits inside an external diameter of a casing of the centrifugal compressor (see Fig 10, chamber 10 is within the casing).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745